DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination.

Election/Restrictions
2.	Upon initial review of the claims it was concluded that claims 1-15 differ in subject matter and therefore require a different search. In accordance with this a restriction is deemed proper.
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-8, drawn to a display panel that displays image data with the gradation converted by the gradation conversion circuit. Group I is classified in CPC group/subgroup G09G2320/0673.
II.	Claims 9-15, drawn to a display panel linked to an opening and closing unit so as to be switchable between a first position for exposing a front surface of the display panel and a second position for covering the front surface, classified in group/subgroup G02F1/33308.
4. 	Inventions Groups I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for .
5. 	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter, restriction for examination purposes as indicated is proper. 
6.	Applicant is advised that the reply to this requirement to be complete mustinclude an election of the invention to be examined even though the requirement betraversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 C.F.R. ' 1.48(b) ifone or more of the currently named inventors is no longer an inventor of at least oneclaim remaining in the application. Any amendment of inventorship must beaccompanied by a diligently filed petition under 37 C.F.R. ' 1.48(b) and by the feerequired under 37 C.F.R. ' 1.17(h). 
Remark
6.	Several attempts made by the Examiner to contact the Applicant’s representative to discuss the restriction requirement was unsuccessful. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/31/2021